Title: To John Adams from Edmund Jenings, 5 March 1780
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Brussels March. 5th. 1780
     
     I had the honor of receiving your favor of the 27th Ultimo, which gives me much Satisfaction to find that England is not likely to have any foreign Assistance; I was, I must Confess, much imposed on this head, not by the common reports but by an account, which a very faithful and, in general, an intelligent Correspondent gave me.
     The regular Troops in Ireland cannot possibly exceed 4000, and those chiefly Horse; there are besides about 40,000 Men, who have regimented themselves and already acted in Arms, contrary to Law and in violation of the freedom of Parliament. These will defend their Country against their foreign and domestic foes. England is considered in no very friendly light by them, altho the King has calld them his faithful and loyal people at a time when they have done much more, than America had, when He abused them with the name of Rebels. But his Object is to make the Irish His friends, and not the friends of England, that He may serve himself of them. For this purpose, He has courtd, and stil Courts the Body of the people composed of roman Catholics, by every possible Sacrifice of the antient System; but by doing this, He has in general disgusted the Dissenters, who are the richest and most industrious party. They will I doubt not, leave the roman Catholics and Church Men to settle their Differences, and agree with one another, as they Can, and go to America, where they will be a valuable Acquisition. You will see by the Papers, that the bill for the repeal of Poynings Law is not yet brought into the House, the Opposition wisely endeavouring to hav it backed by the grand Juries of the several Counties, which I doubt not will be done, shoud this pass the Irish Legislature, the Council of England will be much embarrassed, it will either Acknowledge the Absolute Independence of Ireland on the Parliament of G B, or by a refusal disgust the Irish, who will plainly see that the Supreme Power is only retaind to invalidate the late Concessions. Ireland will by Consequence be very sparing in her grants, and wait for some favorable Opportunity to carry its Point. Shoud the bill pass the Council of England, the King will gain a great Party in Ireland, and the other Island will be dissatisfid at losing another of its Royalties. This internal Strength of Ireland will be great, if this Question can be settled to general Satisfaction, but she is actually so poor and exhaustd, that she cannot give much money, and be of great Assistance to England at present. Shoud Commerce be established and the Idleness of the people broke through, in Time the real Strength of G B will be much increas’d.
     I have never Known the parties of G B Act with more Consistency than at present, their Committees of Correspondence so wisely established according to the example set them by your great friend Mr Samuel Adams and yourself, gives them a force, which I hope nothing can resist. I was informed at the End of last Summer with great Joy, by a Friend, who is an active Man in Opposition, that all parties had Agreed to sacrifice their private Animosities, and give up their particular pursuits and unite for the public good and Happiness: but I was told at the same time, that with respect to our Country, there was a Constitutional Impossibility in Suffering her Independancy: this they pretendd was the Language and Sentiment of Lord Chatham, as if his words Alone were sufficient to make Law or right, but I understood at the same time this was a Language held to please the King, that He might be renderd thereby less adverse to them. I felt great Uneasiness at seeing them Court Him, by this Sacrifice of Common Sense and Common Right, in order to get into place; for these words are nonsensical and the Idea they give, if they give any, are most fatal. I have written on this Subject to them, this is certainly a proof of some rottenness and makes me doubt of the Soundness of their principles, and duration of the present Union. However they go on well in their plans, which are well laid. The first proof of the people of England recovering themselves from their former Stupidity, and showing a degree of Sensibility was in the affair of Kepple and Palliser, the next the Choice of a new Member for Middlesex; and afterwards of Wilks as Chamberlain. The proceedings of the Opposition in Parliament have been likewise so well plannd and conductd, that they daily gain ground. The last Minority on the Motion for a list of Pensioners was formidable. The Confusd Conduct of Lord North renders him ridiculous, and the Consciousness of his Weakness and Danger was evident to the World, when he dared not to divide the House, with which He was threatnd by the Minority, on the putting off the reading Mr. Burkes Plan, which was to have come on last Thursday, and of which I am anxious to Know the fate. It is possible it will pass the Commons with Alterations and be rejectd by the Lords, for the King will not part with a Jot of his Influence, or if He does part with that Influence, which is gaind by Corruption, He will take care to maintain and increase that, which is securd by military forces. I have long seen that this was his Object, and it is now Evident to all. His Alterations in the Militia Laws, which have alterd their original Nature and Intention—his turning out the Lords lieutenants who displease Him—his Management of the Army from his first Elevation to the Throne—the raising the fencible Men of Scotland, as they are calld and the admission of roman Catholics into the Army are all Proofs of his modelling the Military force for himself and against his Country: fortunately however He has weaknd it by his Corruption and his bad Choice of Commanders to such a degree that the antient Spirit of the Soldiers is much evaporated. All my late Letters, to England have Asked, whether the Opposition is prepared for the worst? Whether it is prepard for a denial of its demands, or for the Consequence of the Success it aims at? Whether if it gains the Ascendancy in Parliament it proposes to Acquiesce in the Kings will or to thwart it? I have said that it must know nothing can bend Him to its desire, and therefore there is nothing to be done but to Eat their pudding, like Slaves in Silence, or be overuld by the Army. It being the Language of Many, besides Mr. Smelt of York, That the Kings Power is not great enough and that if they are determind to try the great Question, greatly, they must now think of the Means. If they do not the present plan is defective. As long as Parliament is obedient this King will suffer it to meet, when it ceases to be so, He must get Power how and where He can, his Honor, as He calls it, and the heads of his Ministers demand the Utmost for their Protection. You Ask, Sir, whether I think the people have spunk enough to resent their Injuries and do themselves Justice? I think they have no true Spunk, their antient Spunk is gone, they have by no means that Heroism they once possessed, their principles are thoroughly Corrupted, but, I think, that they may Commit and be guilty of Strong Acts. That in a fit of fury they may tear in peices many of the Oppressors, but this will not proceed from any Sense of feeling for the public, but of their particular Interests, should the trade of England suffer some Capital Blow, such as the loss of Jamaica, the public Madness will break out at Once, had the british people met half the losses, which the French and Spanyards have the Minister had been long since ruin’d. No Sense of national Honor touches them, their feelings are Selfish, but it is by this Selfishness, which is a Sign of their Depravity, that they may recover from their present Vice and folly; for Misfortune, that best Correctress of human vice and human folly may reduce them to a State of Sobriety, Check the present predominant Avarice and Ambition and learn them to feel for the Miseries of Others. For the good of them, of Us, and all Mankind, I wish it may happen soon.
     I mentioned to You, Sir, that I had written to England on the Constitutional Impossibility of acknowledging the Independance of America, it makes part of a dialogue, which I suppose to have passed between the Duke of Devonshire, Mr. C. York and Lord Chatham. The occasion, which gave rise to it was a Conversation, I had with a friend on the different Manners of the Death of those Gentlemen, I will take the Liberty of making an Extract from it.
     Mr. C. York.
     “If the Reasons adducd for the Support of the Omnipotence of Parliament, and the necessity of a Supreme Power, are not sufficient for the Maintenance of the right of the Sovereingty of G B over America, does not your Lordship see a Constitutional Impossibility which forbids G B. relinquishing her claim?”
     Lord Chatham.
     “A Constitutional Impossibility? Pardon me, Sir, I cannot feel the Effect of Words, which give me no Ideas. A Man may reason on the Omnipotence of Parliament and on the necessity of a Supreme Power; but what Data has He to Judge of this new invented Jargon? I am bold to say, it is meant to impose on the Imagination and not convince the Judgment, it implies not a reasonable Right, which the other pretences are made Use of to Establish, but an irresistible Necessity. This, Sir, is in politics, what Mistery is in Religion, it is the last resort of those, who cannot bring Man over to their fancies by reason, and therefore make use of Something beyond human Comprehension to mislead them. What is meant, by this Constitutional Impossibility? Is it meant, that the Independance of America violates the Saxon constitution of England, which the Barons of Old endeavourd to maintain against the Norman Tyrans, who had formd the design of governing them without their Consent in all Cases whatever? Is it Contrary to the Principles of that Constitution, which the real Patriots, who first opposed the Maxims and practices of the wretchd Race of Stuarts, and on which, the Revolution was afterwards Established? They who see that the American Opposition is founded on the true Principles of the Constitution, which Supposes an Impossibity to govern men by a despotic Power, without their Consent and for the avowd Emolument of the Governors, and not of the governed, will laugh at this new figment, and perhaps be somewhat Suspicious of those, who Adopt it, as having some conceald Object in View, which they dare not openly Express.
     “This notion Sir, of a constitutional Imposibility is somewhat Stale after the Trick of a Necessity of State, which was formerly played off ineffectually against the people of G B, who were not to be imposed on by senseless Expressions, when their own dearest rights were in Question.
     “But if these Words of a Constitutional Impossibility, for they are but words, are opposed by an Impossibility in fact, what Sir is to be done? It is said, that they who adopt these sounds acknowledge the Impracticability of subduing the Americans by Violence, which is the only way of establishing a despotic Power. Men who see this and stil Maintain this new invented mode of deceiving Themselves and the people will be somewhat confounded by an acknowledgd Impossibility in fact, and a groundless impossibility in Theory. The One I believe will give way to the other.
     “I have spoken thus strongly freely against this Trick of Words, because it is industriously propagatd they fell from me, as if my Name was sufficient to give Sense to Nonsense. Is it not surprising? It would be so, if we did not Know Mankind to see people using the Name of Him to serve their purposes, whom they had attempted to ridicule for his bombastical Nonsense. They mount on the Crutches of an infirm Old Man to hobble into place and Employment, but let them take care, they will stumble at every Step, and will fall too, if they have not a natural Strength Themselves.
     “If the different Parties are willing to preserve their Country, let them fix on some solid Principle of Union, that it may be solid, it ought to be Just; in vain will they boast, that they have given up their private Animosities and particular Views, Animosities and Views, they ought never to have had, and which have disgraced them, broken the Spirit of the people of England; in Vain, I say, will they pretend they are united in one Common Cause for the good of the Empire, if the Bond of their Union is not Clear and Just when it is founded on Sounds and not on Substance, it will not last, a new Jargon will be adopted to invalidate the Old, whenever particular Views and partial Objects make a Seperation of Interests Neccessary. What merit, Sir, had the Infamous Triumvirate of Octavius Antony and Lepidus, when they sacrificed their several Friends to serve their private purposes of Ambition? They quarrelld with Each other because their Union was not found on Honesty.”
     I have written to show the Actual force of England and Ireland and the destination of Walsingham.
     Have you seen a Pamphlet, entitld Facts, which has been sent me by the Author, whom I take to be Dr. Price, have you seen also? a Pamphlet written by a General Lloyd, who went to Paris last year as a Spy, offering himself to go to America whilst He was in the Pay of the british King? It is entitld a Rhapsody on French Politics and Invasions; the book was soon bought up by Government which makes me desire to see it, I have sent to England for it to be Got coute que Coute. I am told your Son is with you, pray make my best respects to Him.
     
      I am, Dear Sir, with greatest Respect Your Most faithful & Obt Hble Servt
      Edm: Jenings
     
    